IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE

                                                                                  era   •n o
STATE OF WASHINGTON,                        ]
                                                 No. 70753-1-1                    j>»
                                                                                        m ""••

                     Respondent,             )                                    en    o-7j


              v.                             ]   UNPUBLISHED OPINION                    i/'rr-:



GARY JOSEPH ALEXANDER, JR.,                  ]                                          •~;C
                                                                                  rvi
                     Appellant.
                                             ! FILED:      AUG11Z0W
      Per Curiam — Gary Joseph Alexander, Jr., appeals from the judgment and

sentence entered after he pleaded guilty in King County No. 12-1-05687-7. The State

concedes that because the plea judge affirmatively misinformed Alexander of the

statutory maximum sentence during the plea colloquy, Alexander is entitled to withdraw

his guilty plea. We accept the State's concession. See State v. Mendoza, 157 Wn.2d

582, 590, 141 P.3d 49 (2006). Accordingly, the judgment and sentence is reversed and

the matter remanded to permit Alexander to withdraw his guilty plea.

      Reversed and remanded.

                                                 FOR THE COURT:



                                                      'A.A^JU^
                                                  /-t at^n^ 'J .
                                                    K/Crv-"*-^ y>.\ .